                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RONALD GARCIA,                                   Case No. 19-cv-02054-JCS
                                                        Plaintiff,
                                   8
                                                                                          ORDER DENYING AS MOOT
                                                 v.                                       MOTION TO DISMISS ORIGINAL
                                   9
                                                                                          COMPLAINT
                                  10     HARLEY-DAVIDSON MOTOR
                                         COMPANY, INC.,                                   Re: Dkt. No. 9
                                  11                    Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          After Defendant Harley-Davidson Motor Company, Inc. (“Harley-Davidson”) moved to

                                  14   dismiss Plaintiff Ronald Garcia’s original complaint, Garcia filed an amended complaint as

                                  15   permitted by Rule 15(a)(1)(B) of the Federal Rules of Civil Procedure, superseding the original

                                  16   complaint. Harley-Davidson’s motion is therefore DENIED AS MOOT, without prejudice to

                                  17   Harley-Davidson bringing a new motion in response to the amended complaint. The hearing set

                                  18   for June 28, 2019 is VACATED.

                                  19          IT IS SO ORDERED.

                                  20   Dated: June 11, 2019

                                  21                                                  ______________________________________
                                                                                      JOSEPH C. SPERO
                                  22                                                  Chief Magistrate Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
